DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1, 8, 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 8, 15) of U.S. Patent No. 11,074,471 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant application
US Patent
1. A computer-implemented method comprising: obtaining images of a scene captured by a camera at a property; identifying, in the images of the scene, a shape of a portion of a ground that forms part of an object; displaying to a user an indication that the shape of the portion of the ground forms part of the object; receiving user input that indicates a video rule is to be generated based on the shape of the portion of the ground that forms part of the object; and generating the video rule based on the shape of the portion of the ground that forms part of the object.
1. A computer-implemented method comprising: obtaining images of a scene captured by a camera at a property; identifying a shape of an object that forms at least part of  ground shown in the images of the scene; obtaining user input that defines a shape of a region of interest used in a video rule; determining that a similarity, between the shape of the region defined by the user input  and the shape identified of the object that forms at least part of  the ground plane shown in the images of the scene, satisfies a reshape criteria; and based on determining that the similarity, between the shape of the region defined by the user input and the shape identified of the object that forms at least part of the ground shown in the images of the scene, satisfies the reshape criteria, generating the video rule based on  the shape of the object that forms at least part of  the ground shown in the images of the scene.
8. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining images of a scene captured by a camera at a property; identifying, in the images of the scene, a shape of a portion of a ground that forms part of an object; displaying to a user an indication that the shape of the portion of the ground forms part of the object; receiving user input that indicates a video rule is to be generated based on the shape of the portion of the ground that forms part of the object; and generating the video rule based on the shape of the portion of the ground that forms part of the object.
8. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining images of a scene captured by a camera at a property; identifying a shape of an object that forms at least part of ground shown in the images of the scene; obtaining user input that defines a shape of a region of interest used in a video rule; determining that a similarity, between the shape of the region defined by the user input and the shape identified of the object that forms at least part of the ground plane shown in the images of the scene, satisfies a reshape criteria; and based on determining that the similarity, between the shape of the region defined by the user input and the shape identified of the object that forms at least part of the ground shown in the images of the scene, satisfies the reshape criteria, generating the video rule based on  the shape of the object that forms at least part of in the ground shown in the images of the scene.
15. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: obtaining images of a scene captured by a camera at a property; identifying, in the images of the scene, a shape of a portion of a ground that forms part of an object; displaying to a user an indication that the shape of the portion of the ground forms part of the object; receiving user input that indicates a video rule is to be generated based on the shape of the portion of the ground that forms part of the object; and generating the video rule based on the shape of the portion of the ground that forms part of the object.
15. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: obtaining images of a scene captured by a camera at a property; identifying a shape of an object that forms at least part of ground shown in the images of the scene; obtaining user input that defines a shape of a region of interest used in a video rule; determining that a similarity, between the shape of the region defined by the user input  and the shape identified of the object that forms at least part of the ground plane shown in the images of the scene, satisfies a reshape criteria; and based on determining that the similarity, between the shape of the region defined by the user input and the shape identified of the object that forms at least part of the ground shown in the images of the scene, satisfies the reshape criteria, generating the video rule based on  the shape of the object that forms at least part of the ground shown in the images of the scene.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portion is taught/suggested in each of the independent claims.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the system of Beach, in the manner as claimed, for the benefit of optimizing the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1-4, 7-11, 14-18) are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel et al. (hereinafter Yehezkel)(US Publication 2013/0038737 A1)
Re claim 1, Yehezkel discloses a computer-implemented method comprising: obtaining images of a scene captured by a camera at a property (See fig. 1: 110-112; figs. 4-5 & ¶ 16, 22-23, 27 where it teaches cameras may be placed to monitor a scene and may be located or positioned at the monitored scene.  Cameras may capture video data. The video data including a series of images captured by the one or more of cameras; a fence wherein a fence may be part of a property.); identifying, in the images of the scene, a shape of a portion of a ground that forms part of an object. (See fig. 1 & ¶ 28 where it teaches analytics server may scan the video stream and may perform an analysis of the video data.  The analysis results of the analysis may be presented e.g., displayed to a user operating workstation 101.  For example, “an object crossed the road” or “an object approached the fence”; ¶ 36 where it teaches sufficient accuracy of a match between boundaries of an object in an image and the boundaries assigned to it by a user.) 
But the reference of Yehezkel fails to explicitly teach displaying to a user an indication that the shape of the portion of the ground forms part of the object; receiving user input that indicates a video rule is to be generated based on the shape of the portion of the ground that forms part of the object; and generating the video rule based on the shape of the portion of the ground that forms part of the object.
However, the reference of Yehezkel does suggest displaying to a user an indication that the shape of the portion of the ground forms part of the object (See fig. 1; 4-5 ¶ 22, 44, 51 where it teaches using a GUI a still image representing a monitored scene may be displayed to a user. The user may use the GUI to select an object in the image and assign to the object a descriptive word, phrase or term from a plurality of predefined words, terms or phrases saved in database to generate a description of a monitored scene.); receiving user input that indicates a video rule is to be generated based on the shape of the portion of the ground that forms part of the object (See fig. 1; ¶ 17, 22 where it teaches the user may enter or create a plurality of rules related to the monitored scene; using a GUI, a user may mark the boundaries of a selected object as its representation is displayed in the still image; a corresponding 3D object skeleton (including boundaries) may appear on or overlaying the image and the user may modify it to match the selected object in the image; ¶ 36 where it teaches sufficient accuracy of a match between boundaries of an object in an image and the boundaries assigned to it by a user.); and generating the video rule based on the shape of the portion of the ground that forms part of the object. (See fig. 1; ¶ 17, 22 where it teaches the user may enter or create a plurality of rules related to the monitored scene; using a GUI, a user may mark the boundaries of a selected object as its representation is displayed in the still image; a corresponding 3D object skeleton (including boundaries) may appear on or overlaying the image and the user may modify it to match the selected object in the image; ¶ 36 where it teaches sufficient accuracy of a match between boundaries of an object in an image and the boundaries assigned to it by a user.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Yehezkel, in the manner as claimed, for the benefit of creating rules to a monitored scene. (See ¶ 17)

Re claim 2, Yehezkel discloses wherein generating the video rule based on the shape of the portion of the ground that forms part of the object comprises: generating the video rule to apply to the shape of the portion of the ground that was identified as forming part of the object. (See figs. 1, 4-5; ¶ 17, 22, 44, 51)

Re claim 3, Yehezkel discloses wherein receiving user input that indicates a video rule is to be generated based on the shape of the portion of the ground that forms part of the object comprises: receiving a selection of the portion of the ground that forms part of the object from among other highlighted portions of the ground. (See fig. 6; ¶ 22)

Re claim 4, Yehezkel discloses wherein receiving a selection of the portion of the ground that forms part of the object from among other highlighted portions of the ground comprises: receiving an input shape that is drawn based on the shape of the portion of the ground that forms part of the object. (See fig. 6; ¶ 22)

Re claim 7, Yehezkel discloses wherein displaying to a user an indication that the shape of the portion of the ground forms part of the object comprises: displaying portions of the ground that form different objects with different colors and different textual labels. (See figs. 4-6)

Claims (8, 15) have been analyzed and rejected w/r to claim 1 above.
Claims (9-11, 14, 16-18) have been analyzed and rejected w/r to claims (2-4, 7) above.

Allowable Subject Matter
Claims (5-6, 12-13, 19-20) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 1, 2022